DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (and Sub-species A2), Species C, Species I and Species L in the reply filed on August 5, 2022 is acknowledged. Claims 52-57 and 60-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  An action on the merits is to follow regarding claims 34-51, 58, 59 and 66-68.
Claim Objections
Claim 34 is objected to because of the following informalities:  
In each of lines 9 and 10 of claim 34, Applicant refers to “the at least one stimulus-inducing structure”  It appears that each instance should recite “the at least one of the at least one stimulus-inducing structure”, based on line 6 reciting “at least one of the at least one stimulus-inducing structure” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 (and claim 67 at least due to dependency from claim 66) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 66, Applicant recites “wherein at least one functional element comprises a knitted region of the leg apparel which, with regard to its knitted construction, differs from a knitted region of the leg apparel adjoining the functional element”, wherein the term “its” is indefinite.  Also, it is unclear whether Applicant is positively reciting “at least one functional element”, or the “at least one functional element” is intended to be part of the existing “plurality of stimulus-inducting functional elements” positively recited in claim 34, from which claim 66 depends.  Third, the reference to “the functional element” is indefinite because “at least one functional element” is positively recited, and in the event that there is more than one functional element, the mere reference to “the” functional element would be unclear (i.e. unclear as to which of the more than one it was referring).  Correction is required.  Examiner suggests, and will interpret the language as, “wherein the plurality of stimulus-inducing functional elements comprises at least one functional element that comprises a first knitted region of the leg apparel which has a different knitted construction than a second knitted region of the leg apparel adjoining the respective at least one functional element”.
Regarding claim 67, Applicant recites “the functional element” which is indefinite because “at least one functional element” is positively referenced in claim 66, from which claim 67 depends, and claim 34 (from which claim 67 indirectly depends) recites “a plurality of stimulus-inducing functional elements”.  Correction is required.  In conjunction with the suggestion for correcting claim 66 above, Applicant is suggested to amend claim 67 to recite “the respective at least one functional element”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 67, as best as can be understood, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,779,586. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between claim 67 of the present application and claim 1 of the cited patent is that, in the present application (in intervening claim 66; claim 67 depends from claim 66, which depends from independent claim 34), only at least one functional element [of the plurality of functional elements] is required to have a knitted region with a different knitted construction than an adjoining knitted region of the leg apparel, and in cited patent’s claim 1, it is required that each of the functional elements has a knitted region with a different knitted construction than an adjoining leg apparel knitted region.
Claims 34-51, 58, 59, 66 and 68 (claim 66 as best as can be understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 25-32 of U.S. Patent No. 10,779,586. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent’s claims encompass the subject matter of the claims of the present application cited above.
Allowable Subject Matter
Claims 34-51, 58, 59 and 66-68 would be allowable if [1] amended to correct the claim objection(s) and/or 35 U.S.C. 112, Second Paragraph rejection(s) above, and [2] upon filing and approval of a terminal disclaimer citing the patent in the Double Patenting rejection section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited art on the PTO-892 not relied upon in any rejection above is deemed relevant art in the field of legwear/stockings that provide a compression effect on the wearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732